IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Department of Environmental           :
Protection,                           :
                       Petitioner     :
                                      :
               v.                     :        No. 291 C.D. 2020
                                      :
B&R Resources, LLC and                :
Richard F. Campola,                   :
                     Respondents      :


PER CURIAM                          ORDER

               NOW, January 27, 2022, upon consideration of Respondents’

application for reargument and Petitioner’s answer in response thereto, the

application is denied.